Citation Nr: 0029723	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to 
September 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the veteran's claim of service 
connection for a back disability was denied.


REMAND

The RO received the veteran's substantive appeal in July 
1999.  The veteran stated in his appeal that he had been 
treated for arthritis by a VA orthopedic surgeon since 1975.  
A review of the claims file reveals that the only medical 
records obtained from the orthopedic surgeon are from 
February and May 1987 and December 1998.  Since these records 
are within the Secretary's control, and could reasonably be 
expected to be part of the record, they are deemed to be 
constructively part of the record on appeal and must be 
obtained.  Thus, any additional relevant medical records 
should be secured on remand. Bell v. Derwinski, 2 Vet. App. 
611(1992).

In addition, a medical opinion is required which addresses 
the nature and etiology of the veteran's current back 
disability.  In this regard, the veteran's service medical 
records show that he complained of low back pain on two 
occasions.  Accordingly, he should be afforded a VA 
orthopedic examination which is thorough and which takes into 
account the veteran's record of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.

Accordingly, the case is REMANDED to the RO for the following 
action.

1. The RO should contact the veteran and 
request that he submit the names, 
addresses, and dates of all health 
care providers, VA or private, who 
have treated him for his back 
disability since service.  The RO 
should then directly contact the 
sources and obtain all medical records 
that are not already on file, 
following the procedures of 38 C.F.R. 
§ 3.159 (2000), including treatment 
records from the VAMC-Boston, 
Massachusetts.
 
2. The RO should provide the veteran with 
an orthopedic examination to determine 
the nature and etiology of his back 
condition.  Any tests or studies 
deemed appropriate by the examiner to 
make this determination should be 
undertaken.  The examiner should be 
asked to review the evidence contained 
in the claims file, including the 
service medical records and a copy of 
this REMAND, in conjunction with the 
examination of the veteran.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current back 
disability is etiologically related to 
service and the complaints of back 
pain reported therein.  The examiner 
should set forth in detail all 
findings that provide a basis for the 
opinion.

3. Upon completion of the requested 
development above, the RO should 
readjudicate the claim of service 
connection for a back disability 
taking into consideration all of the 
evidence of record.  If the benefit 
sought is denied, a new Supplemental 
Statement of the Case should be issued 
to the veteran and his accredited 
representative allowing a reasonable 
amount of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


